Exhibit 10.2 EXECUTION COPY AMENDED AND RESTATED SERIES 2004-ONE INDENTURE SUPPLEMENT Dated as of March 1, 2010 to MASTER INDENTURE Dated as of July 14, 2000 COMPUCREDIT CREDIT CARD MASTER NOTE BUSINESS TRUST SERIES 2004-ONE Series 2004-One Asset Backed Notes Class A Floating Rate Asset Backed Variable Funding Notes Class B Floating Rate Asset Backed Variable Funding Notes Class C Floating Rate Asset Backed Variable Funding Notes Class D Asset Backed Variable Funding Notes among COMPUCREDIT CREDIT CARD MASTER NOTE BUSINESS TRUST Issuer COMPUCREDIT CORPORATION Servicer and THE BANK OF NEW YORK MELLON Indenture Trustee on behalf of the Series 2004-One Noteholders {O1516522;8} TABLE OF CONTENTS
